Date: 8/31/2021
Time: 03:04 PM
2age 1 of 1

Filed:
Subtype:
Status History
Open
Plaintiffs
Pl. no. 1
Attorneys

Case 2:21-cv-O00 gn AMolnapbeeet Goart Filed 09/01/21

1/5/2021
Damages

Rabb, Michael L.

Corn, Kristen

Defendants

Def. no. 1
Attorneys

Lanning, Allen Page

Judge History

Date
1/5/2021

Judge

Case Register Report
DV-16-2021-0000011-DS

Murtisiah Taylor vs. Target Corporation

1/5/2021

Taylor, Murtisiah

Target Corporation

Brown, John C.

Register of Actions

Doc. Seq.

1.000
2.000
3.000
4.000

5.000
§.000
7.000

8.000

9.000

10.000

11.000

12.000
13.000

Entered

01/05/2021
01/05/2021
01/26/2021
02/04/2021

02/05/2021
03/12/2021
06/02/2021

08/02/2021

08/03/2021

08/03/2021

08/10/2021

08/10/2021
08/25/2021

Filed
01/05/2021
01/05/2021
01/20/2021
02/03/2021

02/05/2021
03/12/2021
05/28/2021

07/30/2021

08/02/2021

08/02/2021

08/06/2021

08/06/2021
08/23/2021

(Primary attorney)

(Primary attorney)

Reason for Removal

Current

Text

Plaintiffs Praecipe
Complaint for Damages
Summons Returned Served

Send Notices
Send Notices

Send Notices

Page 1UeASFILLBACH

Judge

Brown, John C.
Brown, John C.
Brown, John C.

Email Filing- Defendant's Answer and Demand for Brown, John C.

Jury Trial
Order for Stipulated Scheduling Order
Stipulated Scheduling Order

Plaintiffs Lay Witness and Associated Exhibits

List

Email Filing- Unopposed Motion to Amend
Stipulated Scheduling Order and Extend

Deadlines
First Amended Scheduling Order

Brown, John C.
Brown, John C.
Brown, John C.

Brown, John C.

Brown, John C.

Original Filing - Defendant's Unopposed Motion to Brown, John C.

Amend Stipulated Scheduling Order and Extend

Deadline

Defendant Target Corporation's Lay Witness and

Exhibit List

Plaintiffs Request for Statement of Damages
Email Filing - Plaintiffs Response to Request for

Statement of Damages

Brown, John C.

Brown, John C.
Brown, John C.
 

Case 2:21-cv-00067-BMM

MURTISIAH TAYLOR, an individual,
Plaintiff,
vs.

TARGET CORPORATION, a Minnesota Corporation,
DOES 1-10, and ABC COMPANIES 1-10,

Defendants.

Document 1-3 Filed 09/Q
GALLAT

Cy
eet!

202) JAN -8 PA 4: 10

set Eee z
yy COUNTY ob

 

 

TO: CLERK OF DISTRICT COURT:

Thank you.

Dated: January 5, 2021

 

LI:
Paralegal

Wed Page 2 of 43

1

  

Hey CGURT

AREY

FILED

MONTANA’S EIGHTEENTH JUDICIAL DISTRICT, GALLATIN COUNTY

cAsENo, @¥-—21-l1 ¢

PRAECIPE

Please issue the attached Summons, file the Complaint for Damages, and return a conformed

page | of the Complaint along with a receipt for the filing fee of $120.00.

THE RABB LAW FIRM, PLLC

ussell

 
 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 3 of 43

7 aq oa
Michael L. Rabb .
Kristen L. Com 702! JAN -5 PH &: 10
THE RABB LAW FIRM, PLLC
3950 Valley Commons Drive, Suite | FILEO
Bozeman, MT 59718
Telephone: (406) 404-1747 ay oepurY

Facsimile: (406) 551-6847 ar
Email: service@therabblawfinn.com

Attorney for Plaintiff
MONTANA’S EIGHTEENTH JUDICIAL DISTRICT, GALLATIN COUNTY
MURTISIAH TAYLOR, an individual, CASENO. DV-li-LIC
Plaintiff, COMPLAINT FOR DAMAGES
VS.

TARGET CORPORATION, a Minnesota Hz
Corporation, DOES 1-10, and ABC COMPANIES | JURY TRIAL DEMANDED
1-10,

Defendants.

 

 

Plaintiff, Murtisiah Taylor, by and through her undersigned counsel, and for her cause of action

“Defendants”) allege as follows:
PARTIES
1. Plaintiff Murtisiah Taylor (“Plaintiff’) is a resident of Gallatin County, Montana.
ze Defendant Target Corporation (“Defendant Target”) is a Minnesota corporation that, at
all times alleged herein, was doing business in Gallatin County, Montana.
3: At the time this Complaint was filed, Plaintiff was ignorant of the true names and
capacities of Does 1-10, and ABC Companies I-10 and, therefore, sues these defendants by such

fictitious names. Plaintiff is informed and believes, and thereon alleges, that each of the fictitiously

l
COMPLAINT FOR DAMAGES

 

 

 

against Defendant Target Corporation, Does 1-10 and ABC Companies 1-10 (collectively the -|

 

 
Oo oOo ns BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 4 of 43

named defendants is liable or responsible in some manner to Plaintiff for the damages alleged.
Plaintiff will amend this Complaint to allege Does 1-10’s and ABC Companies 1-10’s true names and
capacities when the same are ascertained.

4. Plaintiff is informed and believes, and on that basis alleges, that at all times herein each
of the defendants, including the defendants sued as Does 1-10 and ABC Companies 1-10 were acting
as the agent, servant, partner, joint venture and/or employee of their co-defendants and were acting
within the scope of that authority with the full knowledge, permission, an express or implied consent

of each of the remaining defendants.

JURISDICTION AND VENUE

S. Plaintiff re-alleges, and incorporates by this reference, each and every allegation in the
preceding paragraphs.

6. All acts and omissions alleged herein occurred in Gallatin County, ‘vontaine.

7. Montana has jurisdiction over the Defendants.

8. Venue is proper in Gallatin County pursuant to §§25-2-122(1)(b), and 25-2-122(2)(a)
MCA.

9.  . This Court has jurisdiction over both the parties and the subject matter of this lawsuit.

GENERAL ALLEGATIONS

10. Plaintiff re-alleges, and incorporates by this reference, each and every allegation in the
preceding paragraphs.

11. Plaintiff'is informed and believes that Defendants own, occupy and operate the Target
store 1237 located at 2550 Catron St., in Bozeman, Montana (the “Target store”).

12. The Target store is a retail store that is open to the public.

13. | On or about November 30, 2019 Plaintiff visited the Target store as a business invitee

for purposes of shopping for various household items.

2
COMPLAINT FOR DAMAGES

 

 
yy A vA FS WY WY

o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 5 of 43

14. At approximately 5:50 p.m., on or about November 30, 2020, the Plaintiff exited the
store accompanied by two Target employees who were assisting Plaintiff with loading her purchases
into a friend’s vehicle.

15. As Plaintiff stepped on to the walkway near the exterior exit and entry to the store, she
stepped on an accumulation of ice, slipped, and fell on to her left side, suffering serious and permanent
injuries.

16. Plaintiff was helped up by a Target employee and immediately assisted back into the
Target store where she was required to provide information to another Target employee, who filled
out an “Incident Report”.

17. Atnotime did any Target employee ask Plaintiff whether she needed medical treatment
or assistance.

18. Plaintiff was then released by the Defendants to leave the Target store.

CAUSE OF ACTION I: NEGLIGENCE
(§ 27-1-701 MCA)

19. Plaintiff re-alleges, and incorporates by this reference, each and every allegation in the
precedi ng paragraphs.
20. Defendants owed a duty to business invitees, including Plaintiff, to exercise ordinary
care in their occupation and operation of the Target store by, among other ways:
a, Keeping the walkways and walking areas, including the entry and exit areas of the
Target store, free from hazardous conditions, such as ice and ice accumulation, that
could result in harm to its business invitees;
b. Inspecting walkways and walking areas, including entry and exit areas of the Target
store, for hazardous conditions, such as ice and ice accumulation, at reasonable
intervals in light of existing weather conditions;

c. Promptly removing hazardous conditions, such as ice and ice accumulation, which

3
COMPLAINT FOR DAMAGES

 

 
oO Oo SY DH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zi
28

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 6 of 43

21.

create an unreasonable risk of harm, or to otherwise make the hazardous condition

safe;

. Warning or safeguarding against unreasonably dangerous conditions existing at the

Target store, such as ice and ice accumulation on walkways and walking areas,

including entry and exit areas of the Target store.

Defendants breached their duties to Plaintiff by, among other things, negligently,

carelessly and/or recklessly:

22,
and damages.

23.

a. Failing to keep the walkways and walking areas, including the entry and exit areas,

free of ice and ice accumulation;

. Failing to undertake necessary measures to discover ice and ice accumulation on

the walkways and walking areas, including the entry and exit areas of the Target

store;

. Failing to undertake precautionary measures to prevent business invitees, including

Plaintiff, from encountering slipping hazards, such as ice and ice accumulation, on

walkways and walking areas, including the entry and exit areas of the Target store; -

. Failing to warn against the unreasonably hazardous conditions, such as ice and ice

accumulation on the walking areas and walkways, including the entry the entry and

exit areas of the Target store.

As a direct and proximate result of Defendants’ breaches, Plaintiff sustained injuries

Plaintiff is informed and believes and thereon alleges that Defendants had knowledge

of facts, or intentionally disregarded facts, that created a high probability of injury to the Plaintiff and

deliberately proceeded to act with indifference of the high probability of injury to the Plaintiff,

24.

Plaintiff's damages are permanent and include, but are not limited to, bodily injuries,

4

 

COMPLAINT FOR DAMAGES

 
oO Oo NY DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 7 of 43

past and future medical expenses, past and future pain and suffering, mental anxiety, loss of earnings

and loss of earning capacity in an amount to be proven at trial.

WHEREFORE, Plaintiff prays for judgment against Defendants, and each of ae as set forth
in the Prayer for Relief below.
CAUSE OF ACTION I; NEGLIENCE - PREMISES LIABILITY
25. Plaintiff re-alleges, and incorporates by this reference, each and every allegation in the
preceding paragraphs.
26. As a possessor of the premises located at 2550 Catron Street in Bozeman, MT,

Defendants had a duty to use ordinary care in maintaining the property in a reasonably safe condition
and to warn of hidden or lurking dangers by, among other ways:

a. Keeping the walkways and walking areas, including the entry and exit areas of the
Target store, free from hazardous conditions, such as ice and ice accumulation, that
could result in harm to its business invitees;

b. Inspecting walkways and walking areas, including entry and exit areas of the Target
store, for hazardous conditions, such as ice and ice accumulation, at reasonable
intervals in light of existing weather conditions;

¢. Promptly removing hazardous conditions, such as ice and ice accumulation, which
create an unreasonable risk of harm, or to otherwise make the hazardous condition
safe; |

d. Warning or safeguarding against an unreasonably dangerous conditions existing at
the Target store, such as ice and ice accumulation on walkways and walking areas,
including entry and exit areas of the Target store.

27, On November 30, 2019, Defendants negligently breached their duties to Plaintiff by,

among other ways:

5
COMPLAINT FOR DAMAGES

 
oO Oo ~~ DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 8 of 43

a. Failing to keep the walkways and walking areas, including the entry and exit areas,
free of ice and ice accumulation;

b. Failing to undertake necessary measures to discover ice and ice accumulation on
the walkways and walking areas, including the entry and exit areas of the Target
store;

c. Failing to undertake precautionary measures to prevent business invitees, including
Plaintiff, from encountering slipping hazards, such as ice and ice accumulation, on
walkways and walking areas, including the entry and exit areas of the Target store;

d. Failing to warn against the unreasonably hazardous conditions, such as ice and ice
accumulation on the walking areas and walkways, including the entry the entry and
exit areas of the Target store.

28. Defendants knew or should have known that there was dangerous ice and ice
accumulation on the walkway and walking area at the entry/exit areas of the Target store.

29. — It was reasonably foreseeable that, as a result of the negligent and careless maintenance,
inspection, and contro! over the premises, dangerous and unsafe conditions, such as ice and ice
accumulation, would occur and cause injury to Defendants’ business invitees, including Plaintiff.

30. Asa direct and proximate result of Defendants’ breaches Plaintiff sustain injuries and
damages.

31. Plaintiff is informed and believes and thereon alleges that Defendants had knowledge
of facts or intentionally disregarded facts that created a high probability of injury to the Plaintiff and
deliberately proceeded to act with indifference of the high probability of injury to the Plaintiff.

32. Plaintiff's damages are permanent and include, but are not limited to, bodily injuries,
past and future medical expenses, past and future pain and suffering, mental anxiety, loss of eamings

and loss of earning capacity in an amount to be proven at trial.

6
COMPLAINT FOR DAMAGES

 

 
wn Fe)

oO Oo NJ DH

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 9 of 43

WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as set forth
in the Prayer for Relief below.
JURY DEMANDED
Plaintiff hereby demands a jury trial on all issues so triable.
PRAYER

WHEREFORE, Plaintiff prays for relief as follows:

—

For judgment against the Defendants and in favor of the Plaintiff;

io

. For general damages in a sum to be determined at trial;

3. For compensatory and special damages in a sum to be determined according to proof;
4. For punitive damages;

5. Pre-judgment and post-judgement interest;

6. For reasonable attorney’s ies and costs as permitted by law; and

7. Such other relief as this Court deems just and appropriate.

Dated: January 5, 2021 THE RABB LAW FIRM, PLLC

Kien son

 

KRISTEN L. CORN
Attorney for Plaintiff

7
COMPLAINT FOR DAMAGES

 

 
“a

1 Nn WH fF WH PP

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
2s
26
27
28

rot "1 uN

OD

eb)

”n

MD

N

Nh

re

oO

<

oO

oO

oO
c.2)
[0
oe

=y (a
5 Og
33

=38
= a
H
Sa
yO
dO
SO
a

TY

nS

Uv

feb)

©

MD

| al

oO

°

IS

Ow

 

pilose » te
ahi armen 3
2021 JAN 20 AM 8:52
FILED
a YD DEPUTY
MONTANA’S EIGHTEENTH JUDICIAL DISTRICT, GALLATIN COUNTY
W-21-INC
MURTISIAH TAYLOR, an individual, CASE No. —A¢+-4-2+-
Plaintiff, SUMMONS— -
TARGET CORPORATION
vs.

TARGET CORPORATION, a Minnesota Corporation,
DOES 1-10, and ABC COMPANIES 1-10,

Defendants.

 

 

 

 

THE STATE OF MONTANA SENDS GREETINGS TO TARGET CORPORATION:

YOU ARE HEREBY SUMMONED to answer the Complaint for Damages in this action
which is filed in the office of the above-named Court, a copy of which is herewith served upon you,
and to file your answer and serve a copy thereof upon Plaintiffs’ attorney within 2] days after service

of this Summons, exclusive of the day of service; and in case of your failure to appear or answer,

judgment will be taken against you by default, for the relief demanded in the Complaint for Damages.

GIVEN under my hand this Say of January 2021.

[SANDY ERHARDT,
CLERK OF DISTRICT COURT

8: Moat Hier ee

 

 

 
wy

=)

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21" Page 11 of 43
AFFIDAVIT OF SERVICE

 

 

 

 

 

Case: Court: County: Job:
DV-11-21C District Gallatin 5248233
Plaintiff / Petitioner; Defendant / Respondent:

Murtisiah Taylor Target Corporation, et a!

Received by: For:

Williams Investigations The Rabb Law Firm

 

 

To be served upon:
CT Corporation System, R/A for Target Corporation

 

 

|, Calvin Haines, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that
within the boundaries of the state where service was effected, | was authorized by law to make service of the documents

_and informed said person of the contents herein. | declare under penalty of perj jury that the foregoing is true and ‘correct.

Affidavit signed i in Missoula, MT.

Recipient Name/Address: CT Corporation System, R/A for Target Corporation, 3011 American Way, Missoula, MT

59808
Manner of Service: Registered Agent, Jan 13, 2021, 1:36 pm MST.
Documents; Summons , Plaintiffs Combined Discovery Requests to Target, Complaint

Additional Comments:
1) Successful Atternpt: Jan 13, 2021, 1:36 pm MST at Company: 3011 American Way, Missoula, MT 59808 received by CT
Corporation System, R/A for Target Corporatian . Served Registered Agent, Elyse D’ Agrella;

 

Fees: $50.00 j
CL.thp 01/14/2021

Calvin Haines Date

14370

Williams Investigations

"4185 N Montana Avenue, Suited 7 . —_ 7 ni.

Helena, MT 59602
406-241-1872

 
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 12 of 43

ALLEN P. LANNING

LAW OFFICE OF ALLEN P. LANNING, P.C.

300 Central Avenue, Suite 500
P.O. Box 544

Great Falls, MT 59403-0544
Telephone: (406) 727-9272
Facsimile: (406) 761-1406
allenplanninglaw@gmail.com

Attomeys for Petitioner

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

 

MURTISIAH TAYLOR, an individual,
Plaintiff,
VS.
TARGET CORPORATION, a Minnesota
Corporation, DOES 1-10, and ABC
COMPANIES 1-10,

Defendants.

 

Cause No. DV-11-21C

ANSWER AND DEMAND FOR JURY
TRIAL

 

Target Corporation (“Target”), through counsel, appears and responds to the

Plaintiff's Complaint as follows:

FIRST DEFENSE

Target responds to the specific allegations of the Complaint as follows:

1. Upon information and belief, admits the allegations of paragraph 1.

2. Admits the allegations of paragraph 2.

3. Target is without information sufficient to form a belief as to the truth of

allegations set forth in paragraph 3 of the Complaint and therefore denies the same.

4. Target is without information sufficient to form a belief as to the truth of

allegations set forth in paragraph 3 of the Complaint and therefore denies the same.

5. With respect to the allegations of paragraph 5, Target realleges its responses
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 13 of 43
to the previous paragraphs as though fully set forth herein.

6. Upon information and belief, admits the allegations of paragraph 6.

re As to defendant Target Corporation, admits that this Court has personal
jurisdiction over it pursuant to Rule 4(b)(1), M.R.Civ.P., but is without information sufficient
to form a belief as to the truth of allegations set forth in paragraph 7 of the Complaint as to
other defendants and therefore denies the same.

8. Admits that venue is proper in the Montana Eighteenth Judicial District Court
pursuant to 25-2-122(10(b) and —(2)(a), M.C.A., but denies any other allegations of
paragraph 8.

9. Admits the allegations of paragraph 9 as to plaintiff and defendant Target
Corporation but is without information sufficient to form a belief as to the truth of
allegations set forth in paragraph 9 of the Complaint as to other defendants and therefore
denies the same.

10. With respect to the allegations of paragraph 10, Target realleges its
responses to the previous paragraphs as though fully set forth herein.

11. Admits that Target store 1237 located at 2550 Catron Street in Bozeman,
Montana, is a Target facility operated and occupied by Target Corporation, but denies the
remaining allegations of paragraph 11.

12. Admits the allegations of paragraph 12.

13. Admits that on or about November 30, 2019, Plaintiff visited the Target store
to shop for, upon information and belief, various household items, but denies the
remaining allegations of paragraph 13.

14. Admits the allegations of paragraph 14, except is without knowledge
sufficient to form a belief as to the truth of the allegation as to who owned the vehicle, and

therefore denies that portion of paragraph 14.

oe
Case 2:21-cv-00067-BMM Document1-3 Filed 09/01/21 Page 14 of 43

15. Admits that plaintiff slipped on an accumulation of ice on the sidewalk

between the store entry/exit and the vehicle but denies the remaining allegations of

paragraph 15.

16. Admits the allegations of paragraph 16.

17. Denies the allegations of paragraph 17.

18. Admits that after completing an incident report and refusing medical
assistance, Plaintiff left the store, but denies the remaining allegations of paragraph 18.

19. With respect to the allegations of paragraph 19, Target realleges its
responses to the previous paragraphs as though fully set forth herein.

20. Denies the allegations of paragraph 20.

21. Denies the allegations of paragraph 21.

22. Denies the allegations of paragraph 22.

23. Denies the allegations of paragraph 23.

24. Denies the allegations of paragraph 24.

25. With respect to the allegations of paragraph 25, Target realleges its
responses to the previous paragraphs as though fully set forth herein.

26. Denies the allegations of paragraph 26.

27. Denies the allegations of paragraph 27.

28. Denies the allegations of paragraph 28.

29. Denies the allegations of paragraph 29.

30. Denies the allegations of paragraph 30.

31. Denies the allegations of paragraph 31.

32. Denies the allegations of paragraph 32.

SECOND DEFENSE

There is one cause of action for negligence for this claim in Montana, not two

3 -
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 15 of 43
separate actions as alleged by Plaintiff.

THIRD DEFENSE
Plaintiff's fall and injuries were cause din whole or in part by her own negligence
JURY DEMAND
Target demands a Jury Trial on all claims and defenses

Wherefore, Target prays that judgment be entered in its favor, and for its costs of

suit and such other relief as may be just and warranted by law and the circumstances
DATED this February 3, 2021.

LAW OFFICE OF ALLEN P. LANNING, P.C.

By Cl tb. f_3 pn
"ALLEN P. LANNING
300 Central Avenue, §
P.O. Box 2049
Great Falls, MT 59403-2049
Attorneys for Petitioner

Cite 500

CERTIFICATE OF SERVICE

The undersigned certifies that on February 3, 2021 a true and correct copy of this

Answer and Jury Demand was served on counsel for the plaintiff by email to

 

service@therabblawfirm.com and by U.S. Mail to 3950 Valley Commons Drive, Suite 1
Bozeman, MT 59718.

Allen P “ante //

 
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 16 of 43 -

7 GALLATIN COUNTY CLERK
OF DISTRICT COURT
SANDY ERHARDT

a 221 FEB-S PH i¥O5
FILED

py A ogpyry

 

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

t

MURTISIAH TAYLOR, an individual, Cause No. DV-21-11C
Plaintiff, ORDER FOR STIPULATED
SCHEDULING ORDER

V. )

TARGET CORPORATION, a Minnesota
Corporation, DOES 1-10, and ABC
COMPANIES 1-10,

Defendants.

me ee i ee Na Na” ae” Ne Se Nee” Stee eee” Sc” Ne!”

 

IT IS HEREBY ORDERED that, pursuant to Rule 16(b), M.R.Civ.P., within thirty (30)
days of the date of this Order, the parties shall file an agreed upon, proposed Scheduling Order.
The proposed Scheduling Order shall strictly follow the language and format, as well as include
all deadlines, set forth in the attached form eheteling order. The parties shall leave the pretrial
conference date blank, which will be filled in by the Court. If the parties, after making a good
faith effort to resolve their disputes, are unable to reach an agreement on the deadlines, they shall
each file a separate, proposed Scheduling Order. This Court will then issue a Scheduling Order
or set a scheduling conference, at the Court’s discretion. The failure to submit an agreed-upon
scheduling order may result in the Court issuing a scheduling order sua sponte.

The parties may obtain an electronic version of the form scheduling order by contacting

the Court’s judicial assistant, Sarah Johnson, at 406-582-2150 or sarah.johnson@mt.gov.
ay

™

cc:

Case 2:21-cv-00067-BMM Document 1-3. Filed 09/01/21 Page 17 of 43

IT IS SO ORDERED.

DATED this cl day of February, 2021.

 
 

Michacl L. Rabb : d
Kristen Corn ) t l¢
Allen P. Lanning

Q-6-A\
e Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 18 of 43

uw

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

MURTISIAH TAYLOR, an individual,

Plaintiff,

Vv.

TARGET CORPORATION, a Minnesota

Corporation, DOES 1-10, and ABC
COMPANIES 1-10,

Defendants.

|
Cause No. DV-21-11C

ORDER FOR STIPULATED
SCHEDULING ORDER

 

IT IS HEREBY ORDERED

that, pursuant to Rule 16(b), M.R.Civ.P., the parties shall

comply with the following schedule for the timely and orderly disposition of this matter.

 

On or by:

201 __
On or by:

»201__
On or by:

»201_"
On or by:

»201__

 

* oe * * Ok OK OF

File motions to join parties and/or motions to amend
pleadings.

Exchange and file list of lay witnesses and associated
exhibits.

Exchange and file list of expert witnesses and associated
exhibits together with any Rule 26(b)(4), M.R.Civ.P.,
disclosures. State the substance of expected expert
testimony. Constant supplementation is required.

NOTE: This Court requires simultaneous disclosure of all
proposed expert witnesses, together with a comprehensive
statement of the proposed expert’s opinions/testimony, and
a comprehensive statement of grounds/reasons for the
expert’s opinions/testimony. Failure to comply may result
in imposition of sanctions.

Exchange and file list of rebuttal expert witnesses and
associated exhibits, if the evidence is intended solely to
contradict or rebut evidence on the same subject matter
identified by another party under simultaneous expert
witness disclosures.
Case 2:21-cv-00067-BMM -Document 1-3 Filed 09/01/21 Page 19 of 43

On or by:

 

On or by:
—_—« 201

On or by:

,201_

,201__

t

Discovery, including depositions, shall be completed.
“Completed” means interrogatories, requests for production
and requests for admissions shall have been served
sufficiently in advance so that required responses are due

before this date.

File and serve all pretrial motions of every nature, including
Motions in Limine and Motions for Summary Judgment.
The parties shall comply with the Montana Rules of Civil
Procedure and Uniform District Court Rules. Any delay
may result in the Court not considering these motions.

LIMITED EXCEPTION FOR MOTIONS IN LIMINE
FILED AFTER PRETRIAL MOTIONS DEADLINE: The
Court may consider Motions in Limine that legitimately
arise after the motions deadline if filed at least fourteen (14)
days before the trial, so that the other party has an
opportunity to respond. Thereafter, Motions in Limine will
only be considered upon a showing of good cause and with
leave of court.

MOTIONS FILED ON THE EVE OF TRIAL ARE
STRONGLY DISCOURAGED AND WILL NOT BE
CONSIDERED UNLESS JUSTICE REQUIRES.

The parties shall schedule and participate in a mediation with
a mutually agreed upon mediator. Each party shall have a
person with ultimate settlement authority attend the
mediation in person and participate in the mediation in good

- faith. Following the mediation the parties shall ensure that

the mediator files a report advising the Court of the outcome
of the mediation.

If the parties fail to convene a mediation or fail to have the
mediator file the report prior to pretrial conference they will
not receive a trial date and the pretrial conference will be

rescheduled: Willful failure of a party to attend the

mediation may result_in the Court entering that party's
default,

The attorneys who will be trying the case shall appear in person at the PRETRIAL

CONFERENCE set for Tuesday,

, at p-m.
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 20 of 43

‘

If the attorneys present a signed Pretrial Order to the Court and there are no conflicts
or disagreements about the terms of the Order, an attorney may appear by telephone upon
motion and signed Order of the Court.

; Prior to the Pretrial Conference:

Plaintiff's counsel shall convene a meeting of all parties, sufficiently in advance of the
Pretrial Conference, to draft a Pretrial Order. The proposed Pretrial Order shall be presented at
the Pretrial Conference. In the event of a dispute regarding the contents of the Order, the parties
shall present a draft pretrial order and such dispute shall be discussed at the Pretrial Conference
and ultimately resolved by the Court. Counsel shall prepare the consolidated pretrial order in
compliance with Rule 5 Uniform District Court Rules.

 

In addition, the parties shall prepare a comprehensive list of their respective pending
motions.

If the parties fail to submit a proposed Pretrial Order they will not receive a trial date, and
the pretrial conference will be rescheduled.

This Scheduling Order shall not be modified except by leave of the Court upon a
showing of good cause. Any requests for extension must be in writing, clearly advising the
Court about opposing counsel's position on the request. Failure to comply with the
Scheduling Order may result in sanctions, including denial of requests for extension.

 

 

 

 

Plaintiff's Attorney Defendant’s Attorney
's Attorney ’s Attorney
Dated this day of , 2018.

 

 

JOHN C. BROWN, District Court Judge

cc:
.,

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 21 of 43
GALLATIT CUUNTY CLERK
OF DISTRICT COURT = ~-———
SANGY EXHARDT
. Ded —_—
2021 HAR 12 PH 165
FILED
MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

ay AV) oeeury

MURTISIAH TAYLOR, an individual,
Cause No, DV-21-11C
Plaintiff,

STIPULATED SCHEDULING ORDER
vs.

TARGET CORPORATION, a Minnesota
‘ Corporation, DOES 1-10, and ABC
COMPANIES 1-10,

Defendants,

 

 

IT IS HEREBY. ORDERED that, pursuant to Rule 16(b), M.R.Civ.P., the parties shall

comply with the following schedule for the timely and orderly disposition of this matter.

* kK RK Kk Ok

On or by:

‘April 30, 2021 File motions to join parties and/or motions to amend
pleadings.

On or by: —

May 30, 2021 | Exchange and file list of lay witnesses and associated exhibits,

On or by:

July 30, 2021 Exchange and file list of expert witnesses and associated

exhibits together with any Rule 26(b)(4), M.R.Civ.P.,
disclosures. State the substance of expected expert testimony.
Constant supplementation is required,
Note: This Court requires simultaneous disclosure of all
proposed expert witnesses, together with a comprehensive
statement of  grounds/reasons for the expert's
opinions/testimony, Failure to comply may result in the
imposition of sanctions.

On or by:

August 30, 2021. Exchange and file list of rebuttal expert witnesses and

associated exhibits, if the evidence is intended solely to
contradict or rebut evidence on the same subject matter
identified by another party under simultaneous expert witness
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 22 of 43

On or by:
September 30, 2021

On or by:
October 30, 2021

On or by:
November 29, 2021

disclosures.

Discovery, including depositions, shall be completed.
“Completed” means interrogatories, requests for production
and requests for admissions shall have been served
sufficiently in advance so that required responses are due
before this date.

File and serve all pretrial motions of every nature, including
Motion in Limine and Motions for Summary Judgment, The
parties shall comply with the Montana Rules of Civil
Procedure and Uniform District Court Rules. Any delay may
result in the Court not considering these motions,

LIMITED EXCEPTION FOR MOTIONS IN LIMINE FILED
AFTER PRETRIAL MOTIONS DEADLINE: The Court may
consider Motions in Limine that legitimately arise after the
motions deadline if filed at least fourteen (14) days before the
trial, so that the other party has an opportunity to respond,
Thereafter, Motions in Limine will only be considered upon a
showing of good cause and with leave of court.

MOTIONS FILED ON THE EVE OF TRIAL ARE
STRONGLY DISCOURAGED AND WILL NOT BE
CONSIDERED UNLESS JUSTICE REQUIRES.

The parties shall schedule and participate in a mediation with
a mutually agreed upon mediator. Each party shall have a
person with ultimate settlement authority attend the mediation
in_ person and participate in the mediation in good faith,
Following the mediation the parties shall ensure that the ©
mediator files a report advising the Court of the outcome of

_ the mediation.

If the parties fail to convene a mediation or fail to have the
mediator file the report prior to pretrial conference they will

not receive a trial date and the pretrial conference will be

rescheduled, Willful failure of a party to attend the mediation
may result in the Court entering that party's default.

The attorneys who will be ayine the case shall sppea in perce at the PRETRIAL
CONFERENCE set for Tuesday, ~\< yi \\. oe

 
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 23 of 43

If the attorneys present a signed Pretrial Order to the Court and there are no conflicts
or disagreements about the term of the Order, an attorney may appear by telephone upon
motion and signed Order of the Court,

Prior to the Pretrial Conference:

Plaintiff's counse] shall convene a meeting of all parties, sufficiently in advance of the
Pretrial Conference, to draft a Pretrial Order. The proposed Pretrial Order shall be presented at the
Pretrial Conference. In the event of a dispute regarding the contents of the Order, the parties shall
present a draft pretrial order and such dispute shal! be discussed at the Pretrial Conference and
ultimately resolved by the Court. Counsel shall prepare the consolidated pretrial order in
compliance with Rule 5 Uniform District Court Rules.

In addition, the parties shall prepare a comprehensive list of their respective pending
motions.

If the parties fail to submit a proposed Pretrial Order they will not receive a trial date, and
the pretrial conference will be rescheduled.

This Scheduling Order shall not be modified except by leave of the Court upon a
showing of good cause. Any requests for extension must be in writing, clearly advising the

Court about opposing counsel’s position on the request. Failure to comply with the
Scheduling Order may result in sanction, including denial of requests for extension.

Plaintiff's ‘Attomey Defendant’s Attorney

Sh Lon

OHN C. BROWN, District Court Judge

oo: : Cr ae Rabb ~ > tynudlea 2 | 2 / = {

DATED this _[O-_ day of March, 2021,
mn

i a)

10
11
12
13
14
15
16
17
18

20
21
22
23
24
25
26
7
28

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 24 of 43

Michael L. Rabb (# 13734)

Kristen L. Corn (#64623324)

THE RABB LAW FIRM, PLLC
3950 Valley Commons Drive, Suite |
Bozeman, MT 59718

Telephone: (406) 404-1747
Facsimile: (406) 551-6847

Email: service@therabblawfirm.com

Attorneys for Plaintiff

MONTANA’S EIGHTEENTH JUDICIAL DISTRICT, GALLATIN COUNTY

MURTISIAH TAYLOR, an individual, CASE NO. DV-21-11C

Plaintiff, PLAINTIFF’S LAY WITNESS AND
ASSOCIATED EXHIBITS LIST

VS.

TARGET CORPORATION, a Minnesota Corporation,
DOES 1-10, and ABC COMPANIES 1-10,

Defendants.

 

 

 

 

Plaintiff Murtisiah Taylor (“Plaintiff”), by and through undersigned counsel, and, pursuant to the
Court’s Stipulated Scheduling Order issued on March 12, 2021, submits the following list of lay
witnesses and associated exhibits:

WITNESSES
Plaintiff may call any or all of the following individuals as lay witnesses at the trial in this matter:
1. Murtisiah Taylor;

2. Victoria Rosetti;

l
PLAINTIFF’S LAY WITNESS AND ASSOCIATED EXHIBITS LIST

 

 
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 25 of 43

10.

Li,

12.

13.

14.

16.

Josh Norris;

Julie Gasnar;

Madhusudhan Yedduladoddi;

Wendy Edwards;

Matthew Lloyd;

Brian Dearth;

Daniel Yauk;

Dillon Finch;

Any witness listed by Defendant or any other Party to this matter;
Witnesses identified during the ongoing discovery in this matter;
Witnesses identified during depositions held in this matter;

Witnesses to be used for impeachment purposes;

. Witnesses to be used for foundational purposes; and

Witnesses necessary for rebuttal purposes.

Plaintiff hereby acknowledges and affirms the ongoing duty to supplement this lay witness list

as needed under the Montana Rules of Civil Procedure.

EXHIBITS
Plaintiff may submit any or all of the follow exhibits at the trial in this matter:
Target Incident Reports;
Target Investigation Reports;

Target Photo Collection Form and Checklist;

. Target Witness Reports;

Transcript of recorded statement of Plaintiff;

Target video depicting Plaintiff's fall at Bozeman store;

2

 

 

 

PLAINTIFF’S LAY WITNESS AND ASSOCIATED EXHIBITS LIST

 
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 26 of 43

Correspondence between Plaintiff and Target;
Medical records of Plaintiff for injuries sustained;

Medical bills of Plaintiff for charges incurred;

. All exhibits listed by Defendant or any other Party to this matter,
. Any and all documents produced by any Party to this matter during formal or informal discovery;
. Any and all documents produced in response to subpoenas served in this matter;

. Any and all documents reviewed, used, or relied on by any expert witness retained or consulted

by any Party to this matter; and

. Any and all documents necessary for impeachment or rebuttal.

Plaintiff hereby acknowledges and affirms the ongoing duty to supplement this lay witness

associated exhibit list as needed under the Montana Rules of Civil Procedure.

Dated: May 28, 2021

THE RABB LAW FIRM, PLLC

MICHAEL L. RABB
Attorney for Plaintiff

 

3

 

 

 

PLAINTIFF’S LAY WITNESS AND ASSOCIATED EXHIBITS LIST

 
- Wo WV

A

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 27 of 43

CERTIFICATE OF SERVICE

I hereby certify that on this 28" day of May, 2021 a true and correct copy of the foregoing
document was sent to the following individual(s), at the address(es), and in the manner(s) indicated:

 

Allen P. Lanning X First-class mail, postage prepaid
300 Central Avenue, Suite 500 oO FedEx

P.O. Box 544 oO Hand delivery

Great Falls, MT 59403-0544 a Via fax:

Attorney for Plaintiff O Via email (courtesy copy)

By: Susan Russell
Susan Russell, Litigation Paralegal

4

 

PLAINTIFF’S LAY WITNESS AND ASSOCIATED EXHIBITS LIST

 
—_—

. foe !
Case 2:21-cv-00067-BMM DocumentA3 Filed ojo1/41-Page 28 of 43
a fy!
“ —— Chambers’ Copy O
Patitioner's Copy O
Father's Copy @
Fila Copy O

Helge Naber
Montana Bar Id. 7059 hee za
NABER PC

600 Central Avenue Suite 425

Great Falls Montana 59401

T 406 452 3100 \

F 406 452 6599

E helge. naben@naberpe.com “*
ATTORNEY FOR MOTHER

MONTANA EIGHTH JUDICIAL DISTRICT COURT FOR CASCADE COUNTY

 

*

Inre Nova Gopher * Cause No. ddn-21-040

-Youth - :
*

 

MOTION IN LIMINE & MEMORANDUM IN SUPPORT

 

Mother Babe Gopher (“Babe”), by and through appointed counsel, hereby
respectfully moves the Court to predetermine the evidence admissible to prove or
disprove the allegations contained in Petitioner's Petition for Temporary Emergency
Protective Services & Adjudication dated , and presents and reasons as follows:

SCOPE OF EXCLUSION
A. Babe seeks to exclude Petitioner from introduction, admission, and
consideration of any evidence tending to prove or disprove that

“Babe saw Dr. Bryant and stopped drinking during pregnancy [...]. Babe was at the ER on 3/3/21
and completed a biopsychic analysis. Results of that did not warrant admittance to the hospital. A
chemical dependency evaluation was also completed, and results concluded that Babe needed
intensive out-patient (IOP) treatment to address her alcohol addiction. Benefis Hospital offered her
the IOP services, however, Babe denied wanting the IOP services against medical
recommendation.” See Affidavit in Support of Temporary Investigative Authority [CPS T Giordano]
ddn-21-040 executed 8 Mar 21.

B. Babe further seeks to exclude Petitioner from introduction, admission, and
consideration of any evidence tending to prove or disprove that

“Babe confided that she had one-time left N.G. home without a caregiver but quickly remembered
her and returned home. Babe also states to the reporter that she is drinking every day and will
drink up to 1 liter of vodka every two days. Babe described her drinking pattern to the reporter as
heavily drinking for 3 days; then has hangover days and 1 sober day, the begins drinking again.
[...] Babe reported to the reporter that she is struggling with post-partum depression.” See id.

ARGUMENT IN FURTHERANCE

|. All Evidence Derived From Babe’s Medical Treatment on 3 Mar 2021 Should Be
Excluded Because Such Information Is And Remains Privileged.

1. A licensed physician, surgeon, or dentist may not, without the consent of the
patient, be examined in a civil action as to any information acquired in attending the
patient that was necessary to enable the physician, surgeon, or dentist to prescribe or
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 29 of 43

ALLEN P. LANNING

LAW OFFICE OF ALLEN P. LANNING, PC
300 CENTRAL AVENUE, SUITE 500

PO BOX 544

GREAT FALLS, MT 59403-0544

Phone: 406-727-9272

Email: allenplanninglaw@gmail.com

Attorneys for Target Corporation

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

 

CAUSE NO.
MURTISIAH TAYLOR, DV-11-21C
PLAINTIFF,
VS. UNOPPOSED MOTION TO

AMEND STIPULATED SCHEDULING
TARGET CORPORATION, A MINNESOTA | ORDER AND EXTEND DEADLINES
CORPORATION,

DOES 1-10, AND ABC COMPANIES 1-
10,

DEFENDANTS.

 

 

COMES NOW Allen P. Lanning, counsel for Target Corporation, and moves the Court
to extend the expert and rebuttal expert disclosure deadlines by six weeks to allow for
additional time to review medical discovery.

Counsel has contacted opposing counsel and represents that opposing counsel does

not object to the extension.
DATED July 30, 2021.

LAW OFFICE OF ALLEN P. LANNING, PC
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 30 of 43

ry
yf "

hh ) _~ \

By Lan {LAr nim
ALLEN P.LANNING = /-
Attorneys for Target Corporation

j

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the July 30, 2021 , a copy of the foregoing Unopposed
Motion to Amend Stipulated Scheduling Order and Extend Deadlines was served
upon the attorneys named below at the address or facsimile number indicated below, by
U.S. Mail, Hand-Delivery, Email, or Facsimile transmission, as indicated below.

Michael L. Rabb

Kristen L. Corn

The Rabb Law Firm, PLLC

3950 Valley Commons Drive, Suite 1
Bozeman, MT 59718

“F
ea <

/} i =
Wb ne atti
ALLEN P. LANNING /]

Hy

if
¥
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 31 of 43

* QALEATIN: COUNTY CLER:
OF DISTRICT COURT
SANDY ERHARDT

271 AUG -2 PH 4: 25
FILED

OD

BY _DEPULY

 

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

 

Cause No.

MURTISIAH TAYLOR, an individual, bu-zi~tic.

PLAINTIFF, DBY¥<H-=2+e
VS. FIRST AMENDED

SCHEDULING ORDER

TARGET CORPORATION, A MINNESOTA
CORPORATION,
DOES 1-10, AND ABC COMPANIES 1-10,

DEFENDANTS.

 

 

IT IS HEREBY ORDERED that the stipulated scheduling order is amended as follows:

Ou or by:
- Septembe

 

Exchange and file list of expert witnesses and associated
exhibits together with any Rule 26(b)(4), M-R.Civ-P.,
disclosures. State the substance of expected expert
testimony. Constant supplementation is required.

Note: This Court requires simultaneous disclosure of all
proposed expert witnesses, together with a comprehensive
statement of grounds/reasons for the  expert’s
opinions/testimony. Failure to comply may result in the
imposition of sanctions.

 

Exchange and file list of rebutta] expert witnesses and
associated exhibits, if the evidence is intended solely to
contradict or rebut evidence on the same subject matter
identified by another party under simultaneous expert
witness disclosures.

-l-
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 32 of 43

On or by:
September 30, 2021

On or by:
October 30, 2021

On or by:
November 29, 2021

Discovery, including depositions, shall be completed.
“Completed” means interrogatories, requests for
production and requests for admissions shall have been
served sufficiently in advance so that required responses
are due before this date.

File and serve all pretrial motions of every nature,
including Motion in Limine and Motions for Summary
Judgment. The parties shall comply with the Montana
Rules of Civil Procedure and Uniform District Court Rules.
Any delay may result in the Court not considering these
motions.

LIMITED EXCEPTION FOR MOTIONS IN _LIMINE
FILED AFTER PRETRIAL MOTIONS DEADLINE: The
Court may consider Motions in Limine that legitimately
arise after the motions deadline if filed at least fourteen
(14) days before the trial, so that the other party has an
opportunity to respond. Thereafter, Motions in Limine will
only be considered upon a showing of good cause and with
leave of court.

MOTIONS FILED ON THE EVE OF TRIAL ARE
STRONGLY DISCOURAGED AND WILL NOT BE
CONSIDERED UNLESS JUSTICE REQUIRES.

The parties shall schedule and participate in a mediation
with a mutually agreed upon mediator. Each party shall
have a person with ultimate settlement authority attend the
mediation in_person and participate in the mediation in
good faith. Following the mediation the parties shall ensure
that the mediator files a report advising the Court of the
outcome of the mediation.

If the parties fail to convene a mediation or fail to have the
mediator file the report prior to pretrial conference they
will not receive a trial! date and the pretrial conference will

be rescheduled. Willful failure of a party to attend the
mediation may result in the Court entering that party’s

default.

The attorneys who will be trying the case shall appear in person at the PRETRIAL
CONFERENCE set for Tuesday, January 11, 2022, at 2:00 p.m.

a
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 33 of 43

If the attorneys present a signed Pretrial Order to the Court and there are no
conflicts or disagreements about the term of the Order, an attorney may appear by
telephone upon motion and signed Order of the Court.

Prior to the Pretrial Conference:

Plaintiff's counsel shall convene a meeting of all parties, sufficiently in advance of the
Pretrial Conference, to draft a Pretrial Order. The proposed Pretrial Order shall be presented at
the Pretrial Conference. In the event of a dispute regarding the contents of the Order, the parties
shall present a draft pretrial order and such dispute shall be discussed at the Pretrial Conference
and ultimately resolved by the Court. Counsel shall prepare the consolidated pretrial order
in compliance with Rule 5 Uniform District Court Rules.

In addition, the parties shall prepare a comprehensive list of their respective pending
motions.

If the parties fail to submit a proposed Pretrial Order they will not receive a trial date,
and the pretrial conference will be rescheduled.

This Scheduling Order shall not be modified except by leave of the Court upon a
showing of good cause. Any requests for extension must be in writing, clearly advising the

Court about opposing counsel’s position on the request. Failure to comply with the
Scheduling Order may result in sanction, including denial of requests for extension.

Page

DATED this o day of daly, 2021.

a KSrcin

C. BROWN, District Court Judge

= Xiinke ey mosbeo| 4 [ajal-Sv
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 34 of 43

ALLEN P. LANNING

LAW OFFICE OF ALLEN P. LANNING, PC
300 CENTRAL AVENUE, SUITE 500

PO BOX 544

GREAT FALLS, MT 59403-0544

Phone: 406-727-9272

Email: allenplanninglaw@gmail.com

Attorneys for Target Corporation

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

 

CAUSE NO.
MURTISIAH TAYLOR, DV-11-21C
PLAINTIFF,
VS. UNOPPOSED MOTION TO

AMEND STIPULATED SCHEDULING
TARGET CORPORATION, A MINNESOTA | ORDER AND EXTEND DEADLINES
CORPORATION,

DOES 1-10, AND ABC COMPANIES 1-
10,

DEFENDANTS.

 

 

COMES NOW Allen P. Lanning, counsel for Target Corporation, and moves the Court
to extend the expert and rebuttal expert disclosure deadlines by six weeks to allow for
additional time to review medical discovery.

Counsel has contacted opposing counsel and represents that opposing counsel does
not object to the extension.

DATED July 30, 2021.

LAW OFFICE OF ALLEN P. LANNING, PC
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 35 of 43

v)

Th _~ ‘
By Cty. Lee rnin
ALLEN P. LANNING

Ls
Attorneys for Target Cotporation
j

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the July 30, 2021 , a copy of the foregoing Unopposed
Motion to Amend Stipulated Scheduling Order and Extend Deadlines was served
upon the attorneys named below at the address or facsimile number indicated below, by
U.S. Mail, Hand-Delivery, Email, or Facsimile transmission, as indicated below.

Michael L. Rabb

Kristen L. Corn

The Rabb Law Firm, PLLC

3950 Valley Commons Drive, Suite 1
Bozeman, MT 59718

“)
Pd

/ Z <
ALLEN P. LANNING /}

f
ff x
Vv
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 36 of 43

ALLEN P. LANNING

LAW OFFICE OF ALLEN P. LANNING, PC
300 CENTRAL AVENUE, SUITE 500

PO BOX 544

GREAT FALLS, MT 59403-0544

Phone: 406-727-9272

Email: allenplanninglaw@gmail.com

Attorneys for Target Corporation

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

 

MURTISIAH TAYLOR, CAUSE NO. DV-11-21C

P,

VS. DEFENDANT TARGET
CORPORATION’S LAY WITNESS AND

TARGET CORPORATION, A MINNESOTA EXHIBIT LIST

CORPORATION,

DOES 1-10, AND ABC COMPANIES 1-

10,

DEFENDANTS.

 

 

COMES NOW Allen P. Lanning, counsel for Target Corporation, and pursuant to the

Court's Stipulated Scheduling order issued on March 12, 2021, submits the following list of

lay witnesses and associated exhibits.

LAY WITNESSES:

i, Murtisiah Taylor.
2. Brian Dearth.

3. Dillon Finch.

4. Daniel Yauk.

2 Monica Payne.

Matthew Lloyd.
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 37 of 43

a Plaintiff's health care providers.

8. Any witness listed by Plaintiff.

9. Witnessed identified during the ongoing discovery and investigation of this matter.
10. Impeachment Witnesses.

11. Rebuttal witnesses.

12. Foundation witnesses.

Target acknowledges and affirms the ongoing duty to supplement this lay witness list as
needed under the Montana Rules of Civil Procedure.

EXHIBITS:

1, Target Guest Incident Report.

2. Target Team Member Witness Statements.

3 Target LOD Investigation Report.

4. Target Electronic Incident Report.

5, Target post-accident investigation photos.

6. Relevant video from the date of the incident.

7. Plaintiff’s relevant medical records.

8. _Plaintiff’s relevant medical bills.

9. Any exhibits listed by Plaintiff.

10. Any relevant documents produced in discovery or identified in investigation.
11. Impeachment exhibits.

12. Rebuttal exhibits.

13. Demonstrative exhibits.

Target acknowledges and affirms the ongoing duty to supplement this exhibit list as needed
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 38 of 43

under the Montana Rules of Civil Procedure.

DATED May 28, 2021.
LAW OFFICE OF ALLEN P. LANNING, PC

By hy, f 4 ——. Goran

ALLEN P. LANNING
Attorneys for Target Corporatign

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the August 4, 2021 , a copy of the foregoing
DEFENDANT TARGET CORPORATION’S LAY WITNESS AND EXHIBIT LIST was
served upon the attorneys named below at the address or facsimile number indicated below,
by U.S. Mail and courtesy email.

Michael L. Rabb

Kristen L. Corn

The Rabb Law Firm, PLLC

3950 Valley Commons Drive, Suite 1

Bozeman, MT 59718
ALLEN P. LAN (fin f
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 39 of 43

ALLEN P. LANNING

LAW OFFICE OF ALLEN P. LANNING, PC
300 CENTRAL AVENUE, SUITE 500

PO BOX 544

GREAT FALLS, MT 59403-0544

Phone: 406-727-9272

Email: allenplanninglaw@gmail.com

Attorneys for Target Corporation

MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT, GALLATIN COUNTY

 

MURTISIAH TAYLOR, CAUSE NO.
PLAINTIFF,
DV-11-21C
VS.
TARGET CORPORATION, A MINNESOTA REQUEST FOR STATEMENT OF
CORPORATION, DAMAGES
DOES 1-10, AND ABC COMPANIES 1-
10,
DEFENDANTS.

 

 

COMES NOW Allen P. Lanning, counsel for Target Corporation, and requests that
Plaintiff provide a statement of damages setting forth the nature and amount of damages
being sought within 15 days pursuant to 25-4-312, M.C.A.

DATED August 4, 2021.

LAW OFFICE OF ALLEN P. LANNING, PC

A / SA.
By Uke, ff Tr fe7n19)

ALLEN P. LANNING hs
Attorneys for Target Corporation
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 40 of 43

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the August 4, 2021 , a copy of the foregoing REQUEST
FOR STATEMENT OF DAMAGES was served upon the attorneys named below at the
address or facsimile number indicated below, by U.S. Mail and courtesy email.

Michael L. Rabb

Kristen L. Corn

The Rabb Law Firm, PLLC

3950 Valley Commons Drive, Suite 1

Bozeman, MT 59718 pf

tH) f —~/.
( prl- £ Ae
ALLEN P. LANNING p

ii
“i

\
\
No

Sad

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 41 of 43

Kristen L. Corn (464623324)
Michael L. Rabb (413734)

THE RABB LAW FIRM, PLLC
3950 Valley Commons Drive, Suite |
Bozeman, MT 59718

Telephone: (406) 404-1747
Facsimile: (406) 551-6847

Email: service@therabblawtirm.com

Attorneys for Plaintiff

MONTANA’S EIGHTEENTH JUDICIAL DISTRICT, GALLATIN COUNTY

MURTISIAH TAYLOR, an individual, CASE NO. DY-21-11C
Plaintiff,

Vs. PLAINTIFF’S RESPONSE TO REQUEST
FOR STATEMENT OF DAMAGES
TARGET CORPORATION, a Minnesota oe

Corporation, DOES 1-10, and ABC COMPANIES
1-10,

Defendants.

 

 

 

 

Pursuant to § 25-4-312, MCA, Plaintiff Murtisiah Taylor (“Plaintiff”). by and through
undersigned counsel, provides the following response to Defendant's Request for Statement of
Damages sought in this action:

Plaintiff's expert opinions are not yet due. As such, these numbers are premised on an
assumption that future treatment will be necessary. Plaintiff reserves the right to amend this statement
as expert information is disclosed.

General Damages

e General damages. including pain and suffering, in an amount to be proven at trial, but

no less than $100,000.00.

Special Damages

e Past Medical Expenses in an amount to be proven at trial, but no less than $9,000.00.

]
PI AINTIFF’S RESPONSE TO REOUEST FOR STATFMENT OF DAMAGES

 

 
10
1]

13

&

a)

 

 

Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 42 of 43

e Future medical expenses in an amount to be proven at trial.

e Such other and further relief as the court deems just.

Dated: August 23, 2021 THE RABB LAW FIRM, PLLC

eet ee

KRISTEN L. CORN
Attorney for Plaintiff

2

 

PI AINTIFE’S RESPONSE TO REQUEST FOR STATEMENT OF DAMAGES

 
Case 2:21-cv-00067-BMM Document 1-3 Filed 09/01/21 Page 43 of 43

2 CERTIFICATE OF SERVICE

fod

I hereby certify that on this 23 day of August 2021 a true and correct copy of the foregoing
document was duly served upon the following individual(s), at the address, and in the manner. indicated.

Allen P. Lanning X First-class mail, postage prepaid
300 Central Avenue, Suite 500 FedEx

P.O. Box 544 Hand delivery

6 || Great Falls, MT 59403-0544 Via fax:

Attorney for Plaintiff Via email (courtesy copy)

ws

 

OHonu

By: Susan Russell
10 Susan Russell. Litigation Paralegal

20

3

PI AINTIFF’S RESPONSE TO RFEOUEST FAR STATEMENT OF NAMAGES

 

 

 

 
